Citation Nr: 0202779	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  01-10 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970, and from May 1972 to September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2001 RO decision which denied a claim 
for waiver of recovery of an overpayment of VA pension 
benefits in the stated amount of $7,482.67 (it was 
subsequently reported that another benefits check had been 
returned, reducing the overpayment to $7,459.67).


FINDINGS OF FACT

1.  The veteran, who was receiving VA non-service-connected 
pension benefits, was incarcerated in a state prison on 
August 12, 1999 based on conviction of a crime.

2.  For a period after October 11, 1999 (that is, the 61st 
day after commencement of incarceration), he was paid VA 
pension benefits to which he was not entitled, resulting in 
an overpayment of $11,406.67.  Several uncashed checks were 
returned, which reduced the overpayment to $7,482.67, and 
then another uncashed check was returned, which reduced the 
overpayment to $7,459.67.

3.  The veteran was solely at fault in the creation of the 
overpayment of pension benefits by virtue of his failure to 
timely report his incarceration; there was no fault on the 
part of the VA.

4.  Recovery of the overpayment of pension benefits would not 
impose an undue hardship on the veteran, while failure to 
repay the debt would result in unfair gain to the veteran.

5. Recovery of the overpayment would not defeat the purpose 
of pension benefits.

6.  Reliance on VA benefits did not result in relinquishment 
of a valuable right or the incurrence of a legal obligation.

7. There are no other factors which would make recovery of 
the overpayment inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits would not 
be against equity and good conscience. 38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from December 1967 to 
December 1970, and from May 1972 to September 1972.

In July 1992, the RO granted the veteran's claim for a 
permanent and total disability rating for non-service-
connected pension purposes, effective January 1991.  He was 
subsequently awarded monthy pension benefits which were 
calculated based on the maximum annual pension rate set by 
law (taking into account the number of dependents) as reduced 
by countable family income. 

In July 2000, the RO received information from a state 
correctional department indicating that the veteran had been 
incarcerated on August 12, 1999 for conviction of a crime.  
The RO then notified the veteran that it proposed to 
terminate his pension as of October 1999 (as of the 61st day 
after imprisonment), and he was given an opportunity to 
submit evidence showing such action should not be taken. 
Subsequently, the veteran confirmed his imprisonment and 
indicated that he would remain incarcerated until the year 
2005. 

In September 2000, an anonymous individual informed the RO by 
telephone that the veteran was incarcerated; that he had been 
divorced from his wife since March 2000; and that his former 
wife had been taking the VA disability checks, sending the 
veteran an unknown amount of money, and then keeping the rest 
for herself. 

In early October 2000, the veteran inquired as to the 
whereabouts of several VA disability checks that he had not 
yet received.  In that letter, he did not mention his 
incarceration, and he identified his daughter as having his 
power of attorney.  

In October 2000, the RO notified the veteran that his pension 
benefits had been terminated as of October 11, 1999 (61st day 
after incarceration), and that this resulted in an 
overpayment.  In October 2000, the VA Debt Management Center 
informed the veteran that he was indebted to the VA due to 
the pension overpayment.  The initial amount of the 
overpayment was $11,406.67; however, several uncashed pension 
checks were later returned to the VA, reducing the amount of 
the overpayment to $7,482.67.  The veteran was informed that 
he could challenge the validity of the debt and could request 
waiver of recovery of the debt.

In November 2000, the veteran filed a form with the RO 
indicating that his prior marriage had ended in divorce in 
March 2000.  

In November 2000, the veteran filed a financial status report 
on which he requested waiver of recovery of the overpayment.  
He noted he would be in prison for the next three years.  He 
reported he had no dependents and that he had no income, 
expenses, assets, or liabilities.  The form was received by 
the VA Debt Management Center which then forwarded it to the 
RO for consideration of the waiver claim.

In February 2001, the RO Committee on Waivers and Compromises 
denied the veteran's request for waiver of recovery of the 
pension overpayment in the stated amount of $7,482.67.  The 
RO concluded that recovery of the debt would not be against 
the standard of equity and good conscience.

In his April 2001 notice of disagreement with the waiver 
decision, the veteran said his ex-wife used his pension money 
for her support; she had told him that his checks had been 
cut off; and she stopped the checks when she remarried.

In a May 2001 financial status report, the veteran indicated 
he had no dependents.  He reported his monthly income in 
prison was $20, and his monthly expenses were $15, leaving a 
difference of $5.  He reported no assets, and he said his 
liabilities were related to court actions and totaled $513.

In August 2001, the VA Debt Management Center reported that 
another benefits check in the amount of $23 had been 
returned, reducing the veteran's pension overpayment to a 
principal amount of $ $7,459.67.

In his November 2001 substantive appeal, the veteran said 
that while the prison provided the basic necessities of life, 
he had no income to repay the debt.  He said his ex-wife had 
used the checks for her support.

II.  Legal analysis

Through discussions in correspondence, the waiver decision, 
and the statement of the case, the VA has notified the 
veteran of the evidence needed to substantiate his claim for 
waiver of the recovery of the overpayment of VA pension 
benefits.  Pertinent records have been obtained.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).

As an initial matter, the Board notes that the debt in 
question is valid.  The veteran had been in receipt of non-
service-connected disability pension benefits, and on August 
12, 1999, he was incarcerated in a state prison for 
conviction of a crime.  The law specifically provides that no 
pension shall be paid to or for an individual who has been 
imprisoned in a federal, state, or local penal institution as 
a result of conviction of a felony or misdemeanor for any 
part of the period beginning 61 days after the individual's 
imprisonment begins and ending when such individual's 
imprisonment ends.  38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666.  
The veteran's legal entitlment to pension was properly 
retroactively terminated as of October 11, 1999, on the 61st 
day of incarceration.  Pension benefits had been paid to him 
for a period of time after October 11, 1999, and those funds 
represent an overpayment.  The Board notes that under some 
circumstances, some payment may be made to the spouse or 
children of a veteran if the annual income of the spouse or 
children is such that death pension would be payable.  
However, the effective date of such payment is predicated on 
the receipt of a claim.  38 C.F.R. § 3.666.  In this case, 
the Board discerns no claim, formal or informal, seeking such 
payment of benefits.

Initially the pension overpayment was determined to be 
$11,406.67, but several uncashed checks were returned to the 
VA, reducing the overpayment to $7,482.67, and then another 
check in a small amount was returned, reducing the 
overpayment to $7,459.67. 

The VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

The RO Committee on Waivers found none of the absolute bars 
to waiver (i.e., fraud, misreprsentation, or bad faith), but 
denied the veteran's claim under the general standard of 
equity and good conscience.

Regulation, 38 C.F.R. § 1.965(a), states that the standard 
"equity and good conscience'' will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all inclusive:
    (1) Fault of debtor.  Where actions of the debtor 
contribute to creation of the debt.
    (2) Balancing of faults.  Weighing fault of debtor 
against VA fault.
    (3) Undue hardship.  Whether collection would deprive 
debtor or family of basic  necessities.
    (4) Defeat the purpose.  Whether withholding of benefits 
or recovery would nullify the objective for which benefits 
were intended.
    (5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.
    (6) Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

All listed elements of equity and good conscience should be 
considered in a waiver decision.  See Ridings v. Brown, 
6 Vet.App. 544 (1994).

With regard to fault, the veteran was clearly responsible for 
the creation of the debt in that he failed to timely notify 
the VA of his incarceration.  He contends that his former 
wife took the checks, but other evidence indicates that he 
was aware that checks continued to be sent on his behalf.  
Indeed, it was the prison who finally notified the VA that he 
had received a pension check, so it appears he knew that 
payments were continuing.  The Board finds that the 
overpayment was due to the veteran's fault, and the file 
shows no VA fault.

With regard to undue hardship, the veteran is presently 
incarcerated and has negligible income.  Yet he has no 
dependents, and his basic necessities are being provided by 
the prison.  While he might not be able to immediately pay 
the debt, it is not shown that future payment of the debt, 
perhaps after release from prison, will deprive him of 
necessities of life.  Undue hardship is not shown.

There would be some unjust enrichment to the veteran if the 
debt were not recovered, inasmuch as he received money to 
which he was not entitled.  There is no evidence that 
recovery of the overpayment would defeat the purpose of 
pension benefits, nor is it shown that the veteran 
detrimentally relied on the VA payments in either 
relinquishing any right or incurring any obligation.

Upon evaluating all of the circumstances of this case and the 
various elements that must be considered, the Board finds 
that it would not be against equity and good conscience to 
recover the pension overpayment.  The preponderance of the 
evidence is against the claim, and thus the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  Accordingly, waiver of 
recovery of the overpayment must be denied.


ORDER

Waiver of recovery of an overpayment of VA pension benefits 
is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

